DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-7 and 9-18 are currently pending
Claims 21-24 are currently withdrawn from consideration
Claims 3, 8 and 19-20 were previously canceled
Claims 1-2, 4-7 and 9-18 are currently rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 03/26/2020, 07/22/2020, 12/09/2020, 08/19/2021, 11/22/2021 and 06/23/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-2, 4-7 and 9-18 in the reply filed on 11/21/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 7 states “the main flow path or water to be” and instead should state “the main flow path or the water to be” to maintain consistency.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Line 8 states “the removal mode, and returns to the” and instead should state “the removal mode, and the water returns to the” for further clarity.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 5 states “the regeneration mode, and drains from the” and instead should state “the regeneration mode, and the water drains from the” for further clarity.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Line 5 states “the regeneration mode, and drains from the” and instead should state “the regeneration mode, and the water drains from the” for further clarity.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 6 states “ionic material in water” and instead should state “ionic material in the water” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Line 3 states “first valve assembly.”  Examiner suggests to remove the period here and include it at the end after parenthesis limitation.  Also, lines 4 and 5 each state “in water flowing” and instead should state “in the water flowing” for further clarity and to maintain consistency.  Appropriate corrections are required.
Claim 12 is objected to because of the following informalities:  Line 2 states “ionic material in water” and instead should state “ionic material in the water” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Line 7 states “for draining water flowed” and instead should state “for draining the water flowed” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Lines 6, 8(x2) and 9 each state “water supplied” and instead should each state “the water supplied” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Line 7 states “or in water to be” and instead should state “or in the water to be” for further clarity and to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “a controller configured to” on line 4 of claim 7, “wherein the controller is configured to” on line 5 of claim 7, “a controller configured to” on line 5 of claim 9, “wherein the controller is configured to” on line 1 of claim 10, “wherein the controller is configured to” on line 1 of claim 11, “wherein the controller is configured to” on line 1 of claim 12, and “wherein the controller is configured to” on line 1 of claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7 and 9-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, independent claim 1 now recites “based on an electrical force” on line 6 which was not supported or described in the original specification filed on 03/26/2020; therefore, is new matter.  Applicant amended original specification to include the current amended claim limitation in an attempt to provide support; however, Applicant did not have possession of the amended claim limitation in the original specification at the time of original filing.  Claims 2, 4-7 and 9-17 are also rejected since these claims depend on claim 1.
Amended, independent claim 18 now recites “based on an electrical force” on line 6 which was not supported or described in the original specification filed on 03/26/2020; therefore, is new matter.  Applicant amended original specification to include the current amended claim limitation in an attempt to provide support; however, Applicant did not have possession of the amended claim limitation in the original specification at the time of original filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a second flow path…water flowing along the main flow path,” on lines 4-6.  It is unclear and confusing what Applicant is trying to claim.  Claims 5-7 and 9-14 are also rejected since these claims depend on claim 4.
Claim 7 recites the limitation "an amount of an ionic material” on line 6.  It is unclear whether Applicant is referring to the same ionic material as recited on line 6 of claim 1, or a different ionic material.
Claim 10 recites the limitation "an amount of an ionic material” on lines 4 and 5.  It is unclear whether Applicant is referring to the same ionic material as recited on line 6 of claim 1, or a different ionic material.  Claim 11 is also rejected since this claim depends on claim 10.
Claim 12 recites the limitation "an amount of an ionic material” on line 2.  It is unclear whether Applicant is referring to the same ionic material as recited on line 6 of claim 1, or a different ionic material.  Claim 13 is also rejected since this claim depends on claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/295268 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough and further disclosed by claims 1-20 of co-pending Application No. 17/295268.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over TOKUNAGA KOJI (JP 2000314555A) (see attached English description) (hereinafter “Toku”) in view of KIM et al. (U.S. 2011/0042205 A1) (hereinafter “Kim”).

Regarding Claim 1:
Toku teaches a scale-free boiler (see FIG. 1) (see paragraphs 10-11 and 19) comprising:
a boiler case (see FIG. 1, a fluid heating device 1) (see paragraphs 10-11);
a main flow path (see FIG. 1, connecting pipes 5a, communication pipe 5, connecting pipe 6a, and hose 13a) disposed inside the boiler case and in communication with a heating flow path (see FIG. 1, hose 4 and hose 13b) disposed outside the boiler case to provide heating (see paragraphs 11-12);
a heat source for heating water flowing along the main flow path (see FIG. 1, a heating device 12 further including a first metal heater 16, a second metal heater 17 and a ceramic heater 18) (see paragraphs 10-11 and 13); and
a filter for removing (see FIG. 1, a filter 6 and/or a hair catch filter 3) (see paragraphs 10-11 and 19) an ionic material contained in the water flowing along the main flow path or water to be supplied to the main flow path to prevent occurrence of scale (Examiner’s note:  Examiner is broadly interpreting ‘an ionic material’ to include suspended matter) (see paragraphs 10-12 and 19).
Toku does not explicitly teach a filter for removing, based on an electrical force, an ionic material contained in the water.
Kim teaches a capacitive deionization device for deionizing a flow of water based on an electrical force (see Kim FIG. 1, a capacitive deionization device 10 including a flow path 11, a pair of charge barriers 12a and 12b, a pair of porous electrodes 13a and 13b impregnated with electrolyte solutions 14a and 14b, and a pair of current collectors 15a and 15b) (see Kim paragraphs 12-14).
Toku and Kim are analogous inventions in the art of teaching a water treatment and separation system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the filter within the scale-free boiler system of Toku with a capacitive deionization device of Kim in order to achieve the same desirable result of removing an ionic material contained in the water (see Kim paragraphs 12-14).

Regarding Claim 2:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 1, wherein Kim further teaches the filter selectively activates one of a removal mode for removing the ionic material in the water through an electrode and a regeneration mode for regenerating the electrode (see Kim FIG. 1, a capacitive deionization device 10 including a flow path 11, a pair of charge barriers 12a and 12b, a pair of porous electrodes 13a and 13b impregnated with electrolyte solutions 14a and 14b, and a pair of current collectors 15a and 15b) (see Kim paragraphs 12-14).
Toku and Kim are analogous inventions in the art of teaching a water treatment and separation system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the filter within the scale-free boiler system of Toku with a capacitive deionization device of Kim in order to achieve the same desirable result of removing an ionic material contained in the water (see Kim paragraphs 12-14). 

Regarding Claim 4:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 2, wherein Toku further teaches:
a first flow path for communicating the main flow path and an inlet of the filter with each other (see Toku FIG. 1, connecting pipe 5a) (see Toku paragraph 19); and
a second flow path for communicating the main flow path and an outlet of the filter with each other on a downstream side when compared with the first flow path with respect to a flow direction of the water flowing along the main flow path (see Toku FIG. 1, connecting pipe 6a) (see Toku paragraph 19),
wherein the water flows into the filter from the main flow path through the first flow path, and returns to the main flow path from the filter through the second flow path after the removal of the ionic material by the filter (see Toku paragraph 19).
Kim further teaches a capacitive deionization device for deionizing a flow of water based on an electrical force (see Kim FIG. 1, a capacitive deionization device 10 including a flow path 11, a pair of charge barriers 12a and 12b, a pair of porous electrodes 13a and 13b impregnated with electrolyte solutions 14a and 14b, and a pair of current collectors 15a and 15b) (see Kim paragraphs 12-14).
Toku and Kim are analogous inventions in the art of teaching a water treatment and separation system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the filter within the scale-free boiler system of Toku with a capacitive deionization device of Kim in order to achieve the same desirable result of removing an ionic material contained in the water (see Kim paragraphs 12-14).

Regarding Claim 5:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 4, wherein Toku further teaches:
a drain flow path for communicating the inlet of the filter and the outside of the boiler case with each other (see Toku FIG. 1, a jet nozzle 14 inside bathtub 2) (see Toku paragraph 19),
wherein the water flows into the filter from the main flow path through the second flow path, and drains from the filter through the drain flow path together with the ionic material desorbed from the electrode of the filter (see Toku FIG. 1, a jet nozzle 14 inside bathtub 2) (see Toku paragraph 19).
Kim further teaches a capacitive deionization device for deionizing a flow of water based on an electrical force (see Kim FIG. 1, a capacitive deionization device 10 including a flow path 11, a pair of charge barriers 12a and 12b, a pair of porous electrodes 13a and 13b impregnated with electrolyte solutions 14a and 14b, and a pair of current collectors 15a and 15b) (see Kim paragraphs 12-14).
Toku and Kim are analogous inventions in the art of teaching a water treatment and separation system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the filter within the scale-free boiler system of Toku with a capacitive deionization device of Kim in order to achieve the same desirable result of removing an ionic material contained in the water (see Kim paragraphs 12-14).

Regarding Claim 6:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 4, wherein Toku further teaches:
a drain flow path for communicating the outlet of the filter and the outside of the boiler case with each other (see Toku FIG. 1, a jet nozzle 14 inside bathtub 2) (see Toku paragraph 19),
wherein the water flows into the filter from the main flow path through the first flow path, and drains from the filter through the drain flow path together with the ionic material desorbed from the electrode of the filter (see Toku FIG. 1, a jet nozzle 14 inside bathtub 2) (see Toku paragraph 19).
Kim further teaches a capacitive deionization device for deionizing a flow of water based on an electrical force (see Kim FIG. 1, a capacitive deionization device 10 including a flow path 11, a pair of charge barriers 12a and 12b, a pair of porous electrodes 13a and 13b impregnated with electrolyte solutions 14a and 14b, and a pair of current collectors 15a and 15b) (see Kim paragraphs 12-14).
Toku and Kim are analogous inventions in the art of teaching a water treatment and separation system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the filter within the scale-free boiler system of Toku with a capacitive deionization device of Kim in order to achieve the same desirable result of removing an ionic material contained in the water (see Kim paragraphs 12-14).

Regarding Claim 7:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 4, wherein Toku further teaches:
a first valve assembly for bypassing at least a portion of the water flowing along the main flow path to the first flow path (see Toku FIG. 1, a valve 10) (see Toku paragraph 19); and
a controller configured to control the first valve assembly (see Toku FIG. 1, a pressure regulating chamber 9) (see Toku paragraph 19), wherein the controller is configured to control the first valve assembly such that the bypass of the water continues except during the regeneration mode until an amount of an ionic material in water flowing along the first flow path or flowing along the main flow path before being bypassed to the first flow path is decreased to a preset target amount (see Toku FIG. 1, a temperature sensor 11 and a voltage applying device (not shown)) (see Toku paragraph 19 – “The voltage applying device adjust the voltage applied to the ceramic heater 18 based on information from the temperature sensor 11.”).
Kim further teaches a capacitive deionization device for deionizing a flow of water based on an electrical force (see Kim FIG. 1, a capacitive deionization device 10 including a flow path 11, a pair of charge barriers 12a and 12b, a pair of porous electrodes 13a and 13b impregnated with electrolyte solutions 14a and 14b, and a pair of current collectors 15a and 15b) (see Kim paragraphs 12-14).
Toku and Kim are analogous inventions in the art of teaching a water treatment and separation system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the filter within the scale-free boiler system of Toku with a capacitive deionization device of Kim in order to achieve the same desirable result of removing an ionic material contained in the water (see Kim paragraphs 12-14).

Regarding Claim 9:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 4, wherein Toku further teaches:
a first valve assembly for bypassing at least a portion of the water flowing along the main flow path to the first flow path, and controlling a bypass flow rate, being a flow rate of the water bypassed to the first flow path (see Toku FIG. 1, a valve 10) (see Toku paragraph 19); and
a controller configured to control the first valve assembly (see Toku FIG. 1, a pressure regulating chamber 9) (see Toku FIG. 1, a temperature sensor 11 and a voltage applying device (not shown)) (see Toku paragraph 19 – “The voltage applying device adjust the voltage applied to the ceramic heater 18 based on information from the temperature sensor 11.”).
Kim further teaches a capacitive deionization device for deionizing a flow of water based on an electrical force (see Kim FIG. 1, a capacitive deionization device 10 including a flow path 11, a pair of charge barriers 12a and 12b, a pair of porous electrodes 13a and 13b impregnated with electrolyte solutions 14a and 14b, and a pair of current collectors 15a and 15b) (see Kim paragraphs 12-14).
Toku and Kim are analogous inventions in the art of teaching a water treatment and separation system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the filter within the scale-free boiler system of Toku with a capacitive deionization device of Kim in order to achieve the same desirable result of removing an ionic material contained in the water (see Kim paragraphs 12-14).

Regarding Claim 10:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 9, wherein Toku further teaches the controller is configured to adjust the bypass flow rate based on a removal rate defined by Equation 1 below through control for the first valve assembly (where Ain is an amount of an ionic material in water flowing along the first flow path, and Aout is an amount of an ionic material in water flowing along the second flow path) (see Toku FIG. 1, a pressure regulating chamber 9) (see Toku FIG. 1, a temperature sensor 11 and a voltage applying device (not shown)) (see Toku paragraph 19 – “The voltage applying device adjust the voltage applied to the ceramic heater 18 based on information from the temperature sensor 11.”).

Regarding Claim 11:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 10, wherein Toku further teaches the controller is configured to:
decrease the bypass flow rate by controlling the first valve assembly to increase the removal rate (see Toku FIG. 1, a pressure regulating chamber 9) (see Toku FIG. 1, a temperature sensor 11 and a voltage applying device (not shown)) (see Toku paragraph 19 – “The voltage applying device adjust the voltage applied to the ceramic heater 18 based on information from the temperature sensor 11.”); or
increase the bypass flow rate by controlling the first valve assembly to decrease the removal rate (see Toku FIG. 1, a pressure regulating chamber 9) (see Toku FIG. 1, a temperature sensor 11 and a voltage applying device (not shown)) (see Toku paragraph 19 – “The voltage applying device adjust the voltage applied to the ceramic heater 18 based on information from the temperature sensor 11.”). 

Regarding Claim 12:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 9, wherein Toku further teaches the controller is configured to adjust the bypass flow rate based on a residual amount, which is an amount of an ionic material in water discharged from the filter and flowing along the second flow path through the control of the first valve assembly (see Toku FIG. 1, a pressure regulating chamber 9) (see Toku FIG. 1, a temperature sensor 11 and a voltage applying device (not shown)) (see Toku paragraph 19 – “The voltage applying device adjust the voltage applied to the ceramic heater 18 based on information from the temperature sensor 11.”).



Regarding Claim 13:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 12, wherein Toku further teaches the controller is configured to:
decrease the bypass flow rate by controlling the first valve assembly to decrease the residual amount (see Toku FIG. 1, a pressure regulating chamber 9) (see Toku FIG. 1, a temperature sensor 11 and a voltage applying device (not shown)) (see Toku paragraph 19 – “The voltage applying device adjust the voltage applied to the ceramic heater 18 based on information from the temperature sensor 11.”); or
increase the bypass flow rate by controlling the first valve assembly to increase the residual amount (see Toku FIG. 1, a pressure regulating chamber 9) (see Toku FIG. 1, a temperature sensor 11 and a voltage applying device (not shown)) (see Toku paragraph 19 – “The voltage applying device adjust the voltage applied to the ceramic heater 18 based on information from the temperature sensor 11.”).

Regarding Claim 14:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 4, wherein Toku further teaches:
a pump for forcing a flow of the water in the main flow path (see Toku FIG. 1, a circulation pump 5) (see Toku paragraph 19),
wherein the pump is disposed on the main flow path to be adjacent to the first flow path on an upstream side when compared with the first flow path with respect to the flow direction of the water (see Toku FIG. 1, a circulation pump 5) (see Toku paragraph 19).

Regarding Claim 15:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 2, wherein Toku further teaches:
a first flow path for communicating the main flow path and an inlet of the filter with each other (see Toku FIG. 1, connecting pipe 5a) (see Toku paragraph 19);
a second flow path for communicating the main flow path and an outlet of the filter with each other (see Toku FIG. 1, connecting pipe 6a) (see Toku paragraph 19);
a pump for forcing a flow of the water in the main flow path (see Toku FIG. 1, a circulation pump 5) (see Toku paragraph 19); and
a heat exchanger for heating the water in the main flow path (see Toku FIG. 1, a heating device 12 further including a first metal heater 16, a second metal heater 17 and a ceramic heater 18) (see Toku paragraphs 10-11 and 13),
wherein the heat exchanger is located on a downstream side of the pump with respect to a flow direction of the water flowing along the main flow path (see Toku FIG. 1, a heating device 12 further including a first metal heater 16, a second metal heater 17 and a ceramic heater 18) (see Toku paragraphs 10-11 and 13),
wherein the first flow path is in communication with the main flow path at a position at the downstream side of the pump and an upstream side of the heat exchanger (see Toku FIG. 1, connecting pipe 5a) (see Toku paragraph 19), and
wherein the second flow path is in communication with the main flow path at a position at a downstream side of the heat exchanger but an upstream side of the pump (see Toku FIG. 1, connecting pipe 6a) (see Toku paragraph 19).

Regarding Claim 16:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 2, wherein Toku further teaches:
a sensible heat exchanger for heating the water using sensible heat of the heat source (see Toku FIG. 1, a heating device 12 further including a first metal heater 16, a second metal heater 17 and a ceramic heater 18) (see Toku paragraphs 10-11 and 13);
a latent heat exchanger for heating the water using condensed latent heat of exhaust gas generated from the heat source (see Toku FIG. 1, a heating device 12 further including a first metal heater 16, a second metal heater 17 and a ceramic heater 18) (see Toku paragraphs 10-11 and 13);
a condensed water collecting container for storing condensed water generated in the latent heat exchanger (see Toku FIG. 1, a bathtub 2) (see Toku paragraph 19); and
a drain flow path for draining water flowed into the filter together with the ionic material desorbed from the electrode of the filter in the regeneration mode, wherein at least a portion of the water drained through the drain flow path is supplied to the condensed water collecting container (see Toku FIG. 1, a jet nozzle 14 inside bathtub 2) (see Toku paragraph 19).

Regarding Claim 17:
The combination of Toku in view of Kim teaches the scale-free boiler of claim 2, wherein Toku further teaches:
a first flow path for communicating the main flow path and an inlet of the filter with each other (see Toku FIG. 1, connecting pipe 5a) (see Toku paragraph 19); 
a second flow path for communicating the main flow path and an outlet of the filter with each other (see Toku FIG. 1, connecting pipe 6a) (see Toku paragraph 19); and
a supplementary flow path for supplying water supplied from the outside of the boiler case to the filter (see Toku FIG. 1, hose 4 and hose 13b) (see Toku paragraphs 11-12),
wherein water supplied to the filter in the regeneration mode is water supplied from the main flow path through the first flow path or the second flow path, or water supplied from the outside of the boiler case through the supplementary flow path (see Toku paragraphs 11-12 and 19).

Regarding Claim 18:
Toku teaches a scale-free water heater (see FIG. 1) (see paragraphs 10-11 and 19) comprising:
a case (see FIG. 1, a fluid heating device 1) (see paragraphs 10-11);
a main flow path disposed inside the case (see FIG. 1, connecting pipes 5a, communication pipe 5, connecting pipe 6a, and hose 13a), wherein water for providing heating or hot water flows along the main flow path (see paragraphs 11-12);
a heat source for heating the water flowing along the main flow path (see FIG. 1, a heating device 12 further including a first metal heater 16, a second metal heater 17 and a ceramic heater 18) (see paragraphs 10-11 and 13); and
a filter for removing (see FIG. 1, a filter 6 and/or a hair catch filter 3) (see paragraphs 10-11 and 19) an ionic material contained in the water flowing along the main flow path or in water to be supplied to the main flow path to cause occurrence of scale (Examiner’s note:  Examiner is broadly interpreting ‘an ionic material’ to include suspended matter) (see paragraphs 10-12 and 19).
Toku does not explicitly teach a filter for removing, based on an electrical force, an ionic material contained in the water.
Kim teaches a capacitive deionization device for deionizing a flow of water based on an electrical force (see Kim FIG. 1, a capacitive deionization device 10 including a flow path 11, a pair of charge barriers 12a and 12b, a pair of porous electrodes 13a and 13b impregnated with electrolyte solutions 14a and 14b, and a pair of current collectors 15a and 15b) (see Kim paragraphs 12-14).
Toku and Kim are analogous inventions in the art of teaching a water treatment and separation system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the filter within the scale-free boiler system of Toku with a capacitive deionization device of Kim in order to achieve the same desirable result of removing an ionic material contained in the water (see Kim paragraphs 12-14).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773